DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to claims filled on 04/11/ 2022. Claims 1, 3-8, 11, 13, and 14 have been amended. Claims 2, 9, 10, 12, 18, and 19 have been cancelled. Claims 20-26 have been added. 
Claims 1, 3-8, 11, 13-17, and 20-26 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, and 11, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryu (US20200148043 hereinafter “Kiryu”) in view of Kasuga (US5067823 hereinafter “Kasuga”) in view of Nolte (DE102012105182 hereinafter “Nolte”) in view of DE202017002962 (DE202017002962 hereinafter “DE202017002962”).

	With regard to claims 1 and 11, Kiryu teaches
A vehicle comprising: 
	A vehicle body (12);
	a rod bearing (75); 
	a rail (30), wherein the rod bearing (75) is to be mounted to a roller (70) sliding along the rail (30) to drive a sliding door (13) of the vehicle (10); 

	Kiryu is silent to the rail (30) being made of stainless steel.

	However, a rail (2) being made of stainless steel (“rail members 2 formed of a material having a high hardness, for example, a high carbon chrome bearing steel or stainless steel”, column 3 lines 40-43) is taught by Kasuga.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, to have the rail be made of stainless steel because stainless steel provided the known benefit of being resistant to corrosion and is one of the most commonly used materials for rails within the art. 

	Hull does not teach that it’s rod bearing used for the sliding door has an outer side portion made of the stainless steel and an inner side portion made of a plastic material thus having a rod bearing that is composed of a hybrid type composite structure containing an outer side portion with a material different than the inner side portion.
	
	However Nolte teaches
	A rail (2) for a sliding door (7) that has a rod bearing (4'''') comprising an outer side portion (63) formed in a ring shape and an inner side portion (17''’') made of a plastic material (The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing, page 3), wherein the rod bearing (4'''') has a hybrid type composite structure in which a material of the outer side portion (“the metal ring (63)”, page 5) and a material of the inner side portion (“The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing”, page 3) are different from each other. The inner side portion (17’’’’) has a thickness that is greater than a thickness of the outer side portion (63) (see figure 11A, middle portion of 17’’’’ has greater thickness than middle portion of 63)

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, to have the rod bearing configuration of Nolte, because the “use of a metal ring 63 on an outer radial side of the damping ring 17 '''' leads to a better load distribution, so that the caster 4 '''' less pronounced springs, which reduces the standard plating and the running resistance. This will also increase the life of the roller”, page 5 paragraph 3.

	Nolte teaches that the outer side portion (63) is made of steel (“this metal ring may be made of steel”, page 2).

However Nolte is silent to the steel being stainless steel

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the outer side portion be made of stainless steel because stainless steel provided the known benefit of being resistant to corrosion and is the most commonly used steel in the art. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI).

	Nolte teaches a groove within the outer side portion (63) in which the inner side portion is inserted but does not teach a groove within the inner side portion in which the outer side portion is inserted.
	
	However DE202017002962 teaches a bearing that has an inner side portion (3) that contains grooves (see outer surface of 3 in figure 2) along its circumference in order for an outer side portion (4) to be inserted due to having a shape corresponding to the curved groove and is formed to be tapered (see tapered outer surface of inner side portion 3) such that a width thereof becomes wider towards the outside.
	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the groove be on the inner side portion instead of the outer side portion because such a modification would be a mere reversal of grooves from one part to another and thus would be an obvious modification due to having the same function. (see MPEP 2144.04 VI A)
	
	With regard to claims 3 and 13, Nolte teaches
the outer side portion (63) is made of stainless steel (“this metal ring may be made of steel”, page 2) (with the above modifications from claim 1, Nolte teaches a stainless steel outer side portion)


	With regard to claims 5 and 15, Nolte teaches
the inner side portion (17’’’) includes a material (“The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing”, page 3) having flexibility to absorb shock (rubber is known to both be flexible and be able to absorb shock within the art) generated when the sliding door is operated.

	With regard to claims 6 and 16, Nolte teaches
the inner side portion (17’’’’) includes rubber (“The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing”, page 3).

	With regard to claims 7, 8 and 17, Nolte teaches
the outer side portion (63) is made of the same metallic material (stainless steel with above modifications from claim 1) as the rail (stainless steel rail from Kasuga) to prevent slip of the rod bearing (4'''') and the inner side portion (17’’’’) is made of the plastic material (“The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing”, page 3) to enable vibration isolation by buffering when the sliding door (7) is operated.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryu, in view of Kasuga, in further view of Nolte in view of DE202017002962 in further view of Aida (CN107251376 hereinafter “Aida”)

	With regard to claims 4 and 14, Hull in view of Nolte does not teach
a surface of the stainless steel is coated with fluorine.

However Aida teaches a slidable metal bearing for a door that that is formed with a fluorine resin layer (page 6).

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the stainless steel be formed with a fluorine resin of Aida because fluorine resin coating would improve the durability and prevent future damage to the steel portion that is coated with fluorine. Fluorine coatings provided the known benefit of reducing corrosion and wear of materials such as steel and the like.

	Claims 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryu, in view of Kasuga, in further view of Nolte. 

	With regard to claim 20, Kiryu teaches a
	A vehicle comprising: 
	a vehicle body (12); 
	a rail (30) attached to the vehicle body (12), 
	a sliding door (13) attached to the vehicle body (12) by the rail (30); a sliding roller (70) slidably attached to the rail (30); and 
	a rod bearing (75) mounted to the sliding roller (70) to drive the sliding door (13) along the rail (30); 

	Kiryu does not teach that the rail is made of metallic material
	
	However, a rail (2) being made of steel (“rail members 2 formed of a material having a high hardness, for example, a high carbon chrome bearing steel or stainless steel”, column 3 lines 40-43) is taught by Kasuga.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, to have the rail be made of stainless steel because stainless steel provided the known benefit of being resistant to corrosion and is one of the most commonly used materials for rails within the art.

	Kiryu does not teach wherein the rod bearing comprises an outer side portion formed in a ring shape and an inner side portion 

	However Nolte teaches an outer side portion (18’’’’) formed in a ring shape and an inner side portion (63)

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Kiryu, to have an inner and outer side portion because this reinforces the bearing allowing for better stability when sliding on the rail.

	Nolte does not teach that the outer side portion is made of steel and that the inner side portion is made of plastic. However the inner side portion is made of steel and the outer side portion is made of plastic which are the same materials being claimed.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Nolte, to have an inner side portion made of plastic and an outer side portion made of steel because such a modification would be a mere reversal of materials from one part to another and thus would be an obvious modification due to having the same function and utilizing the same materials. (see MPEP 2144.04 VI A)
 
	Nolte is silent to the inner side portion having a thickness that is greater than the thickness of the outer side portion.

	 It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Nolte, to have the inner side portion be of greater thickness than the outer side portion because such a modification is mere scaling up of a prior art process capable of being scaled up, in which case would not establish patentability in a claim as this would constitute as a simple change in size/proportion. (See MPEP 2144.04 IV A)
	 
	wherein a curved groove (65, “For axial securing of the outer tire 18 '''' on the metal ring 63 Other contours with ribs, grooves, bulges, etc. may be provided.”, page 4 paragraph 2) is formed along a circumference at an outer center portion of the inner side portion (63); wherein the outer side portion (18’’’’) has a shape corresponding to the curved groove (65, see figure 11A); and wherein the outer side portion (18’’’’) is inserted into the curved groove (65) and protrudes outward (see top portion of 18’’’’ in figure 11A) so that the outer side portion (18’’’’) will come into contact with a surface of the rail when the rod bearing slides along the rail.

	With regard to claim 21,
wherein the curved groove (65) is formed along the circumference at an outer center region (see figure 11A) of the inner side portion (63).

	With regard to claim 22, 
	Kasuga teaches a rail being made of stainless steel (“rail members 2 formed of a material having a high hardness, for example, a high carbon chrome bearing steel or stainless steel”, column 3 lines 40-43). However, Nolte does not teach that the outer side portion is made of stainless steel.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the outer side portion be made of stainless steel because stainless steel provided the known benefit of being resistant to corrosion and is the most commonly used steel in the art. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI).

	With regard to claims 24 and 25, 
wherein the inner side portion (63) includes a material (63 is connected to 17’’’’ that is “made of an elastic material which may be rubbery”, page 3) having flexibility to absorb shock generated when the sliding door is operated. (63 uses 17’’’’ in order to absorb shock when the sliding door is operated)

	With regard to claim 26, 
	wherein the curved groove (65) is formed to be tapered (see width at edges of 65 in figure 11A) such that a width thereof becomes wider toward the outside (see figure 11A).


Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kiryu, in view of Kasuga, in view of Nolte in further view of Aida.

With regard to claim 23, 
	Hull in view of Nolte does not teach
a surface of the stainless steel is coated with fluorine.

However Aida teaches a slidable metal bearing for a door that that is formed with a fluorine resin layer (page 6).

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the stainless steel be formed with a fluorine resin of Aida because fluorine resin coating would improve the durability and prevent future damage to the steel portion that is coated with fluorine. Fluorine coatings provided the known benefit of reducing corrosion and wear of materials such as steel and the like.

Response to Arguments
The drawings rejection has been withdrawn in response to the corrected drawings submitted. 
The specification objection has been withdrawn in response to the amendment of the specification.
The 112b rejection has been withdrawn in response to the amendment of the corresponding claims.
Applicant has amended the claims to includes the thickness of the inner side portion being greater than that of the outer side portion. Applicant argues that 17’’’’ does not have a thickness greater than that of 63. However as seen in figure 11A the “thickness taken in a direction orthogonal to a circumference of the inner side portion” appears to be thicker than that of the outer side portion 63. Even so, a mere change in size/proportion capable of being scaled up has been held has not establishing patentability in a claim as recited within MPEP 2144.04 IV A. 
Applicant argues that 17’’’’ does not have a groove. However, a curved groove 26’’’’ is formed where 17’’’’ and 63 meet. Both 17’’’’ and 63 have a corresponding shape to be inserted to one another by the curved groove. A groove along 17’’’’ or 63 would serve the same purpose and not change the function of the invention as this is a mere reversal of parts. (See MPEP 2144.04 VI A)
The references above in combination teach the overall structure of the applicant’s invention. The main differences the applicant is arguing are based on size, shape, and material. References have been brought in to teach these claim aspects that rely on size, shape, and material. Even so size, shape, and material claim elements fall within the obviousness of MPEP 2143 and 2144.
The rejection above has been necessitated by amendment in order to address the changes made by the applicant to the scope of the claims.














Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/          Examiner, Art Unit 3637                                                                                                                                                                                              /KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637